      Case 5:21-mc-80171-VKD Document 11-2 Filed 07/21/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9
                   UNITED STATES DISTRICT COURT FOR THE
10                   NORTHERN DISTRICT OF CALIFORNIA
                            (SAN JOSE DIVISION)
11   KAIFI LLC,
                                               CASE NO. 21-mc-80171-VKD
12                MOVANT,                      _______
                                               [PROPOSED] ORDER GRANTING
13         V.                                  MOVANT KAIFI’S
                                               ADMINISTRATIVE MOTION FOR
14   APPLE INC.,                               LEAVE TO FILE UNDER SEAL
15
                  RESPONDENT.
16

17

18
           The Court having considered Movant KAIFI’s Administrative Motion for
19
     Leave to File Under Seal (“Administrative Motion”), and good cause being shown
20
     by Apple, Inc.: IT IS HEREBY ORDERED that the Administrative Motion is
21
     Granted.
22
           The following documents, or portions thereof, may be filed under seal:
23
                   Document                               Sealed portions
24
     KAIFI’s Motion to Compel                  Page 2: lines 2-5, 8-11, 13
25
                                               Page 6, lines 5-10
26
     Nguyen Declaration in Support of          Page 1, lines 25-27
27
     KAIFI’s Motion
28
      [PROPOSED] ORDER GRANTING MOVANT KAIFI’S ADMINISTRATIVE MOTION FOR
     LEAVE TO FILE UNDER MEMORANDUM OF POINTS AND AUTHORITIES; EXHIBITS A,
                                  C, E AND F                                    Page 1
      Case 5:21-mc-80171-VKD Document 11-2 Filed 07/21/21 Page 2 of 2



 1   Exhibit A to the Nguyen Declaration       Document in its entirety.
 2   Exhibit C to the Nguyen Declaration       Document in its entirety.
 3   Exhibit E to the Nguyen Declaration       Document in its entirety.
 4

 5        IT IS SO ORDERED.
 6

 7   Dated: __________, 2021
 8

 9
                                    Hon. Virginia K. DeMarchi
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      [PROPOSED] ORDER GRANTING MOVANT KAIFI’S ADMINISTRATIVE MOTION FOR
     LEAVE TO FILE UNDER MEMORANDUM OF POINTS AND AUTHORITIES; EXHIBITS A,
                                  C, E AND F                                 Page 2
